WORLD FUEL SERVICES CORPORATION

2001 OMNIBUS PLAN

STOCK-SETTLED STOCK APPRECIATION RIGHT AGREEMENT

Pursuant to that certain Award Letter dated [                    ], a copy of
which is attached hereto and made a part hereof (the “Award Letter”), World Fuel
Services Corporation (the “Company”) granted to the participant named below (the
“Participant”), stock-settled stock appreciation rights (“SSARs”) under the
Company’s 2001 Omnibus Plan (the “Plan”), in order to encourage the Participant
to continue to contribute to the Company’s growth and success. The SSARs entitle
the Participant to receive shares of common stock of the Company, $0.01 par
value per share (the “Common Stock”), in an amount whose Fair Market Value (as
defined in the Plan) is equal to the product of: (A) the number of SSARs
specified in the Award Letter; multiplied by (B) the excess of (i) the Fair
Market Value of the Common Stock on the date or dates upon which the Participant
converts the SSARs to Common Stock, over (ii) the Conversion Price, as specified
in the Award Letter.

The SSARs granted hereunder will expire on the five (5) year anniversary of the
Grant Date set forth in the Award Letter (the “Expiration Date”). However, as
provided below, the SSAR may terminate earlier than the Expiration Date. Subject
to the provisions of the Award Letter, the Plan, and any applicable employment
agreement between the Company and the Participant (an “Employment Agreement”),
the terms of the SSARs are as follows:

1. Definitions. Unless otherwise defined in the Participant’s Employment
Agreement, capitalized terms and phrases used in this Agreement shall have the
meaning set forth below. Capitalized terms used herein and not defined in the
Participant’s Employment Agreement or in this Agreement, shall have the meaning
set forth in the Plan.

“SSARs” mean the number of SSARs awarded to Participant under this Agreement and
shown in the Award Letter.

“Shares” means the shares of common stock which may be acquired by Participant
upon exercise of the SSARs.

2. Grant of SSARs; Conversion Price. Participant has been granted the number of
SSARs set forth in the Award Letter. The conversion price for each of the SSARs
(the “Conversion Price”) is set forth in the Award Letter.

3. Vesting. Subject to Paragraphs 6 and 7 hereof, the SSARs shall vest as set
forth in the Award Letter.

4. Adjustment. The number of SSARs and/or the Conversion Price specified in the
Award Letter are subject to adjustment by the Compensation Committee of the
Board of Directors of the Company (the “Committee”) in the event of any increase
or decrease in the number of issued shares of Common Stock resulting from a
subdivision or consolidation of the Common Stock or the payment of a stock
dividend on Common Stock, or any other increase or decrease in the number of
shares of Common Stock effected without receipt or payment of consideration by
the Company.

5. Substitution of SSARs. The Committee shall have the authority to substitute,
without receiving the Participant’s permission, options to purchase Common Stock
for the SSARs in the event that the Committee determines, in its sole
discretion, that such substitution is necessary or desirable based on legal
and/or accounting requirements applicable to the Company or the Participant;
provided, that (i) the vesting and expiration terms of any such substituted
option shall be the same as set forth above, (ii) the exercise price of any such
substituted option shall be equal to the Conversion Price, and (iii) the
exercisability and transferability of any such substituted option shall be
consistent with the Plan and in compliance with applicable law; and provided
further, that the Committee also shall have the ability to revert, without
receiving the Participant’s permission, any unvested substituted options to
purchase Common Stock back to equivalent SSARs, in the event that the Committee
determines, in its sole discretion, that such reversion is necessary or
desirable based on legal and/or accounting requirements applicable to the
Company or the Participant.



--------------------------------------------------------------------------------

6. Termination of SAR; Accelerated Vesting.

6.1 In the event the Participant’s employment with the Company or any Subsidiary
is terminated by the Company or any Subsidiary for Cause, or if the Participant
terminates his employment with the Company and its Subsidiaries for any reason
other than death or Disability, (i) the Participant shall forfeit all rights to
convert any SSARs (or exercise any substituted options) which have not vested
prior to the date of termination, and (ii) the Participant’s SSARs (and any
substituted options) which vested prior to the date of termination will continue
to be convertible into Common Stock (or exercisable if substituted options)
until the earlier of: (a) three (3) months after the date of termination, or
(b) the Expiration Date. Any vested SSARs (or substituted options) which are not
converted or exercised during the period set forth in the preceding sentence
shall terminate and be of no further force or effect.

6.2 In the event that the Participant’s employment is terminated by reason of
the Participant’s death or Disability, [all SSARs granted hereby (and any
substituted options) will immediately vest] [a prorated portion of the SSARs (or
any substituted options) shall be vested (to the extent not previously vested)
in such manner as shall be determined by the Compensation Committee after taking
into account the extent to which, as of the date of termination, the applicable
performance cycles have elapsed and the applicable performance measures have
been achieved]. In the event that the Participant’s employment is terminated by
the Company or any Subsidiary for any reason other than Cause or the
Participant’s death or Disability, [all SSARs granted hereby (and any
substituted options) will immediately vest] [a prorated portion of the SSARs (or
any substituted options) shall be vested (to the extent not previously vested)
in such manner as shall be determined by the Compensation Committee after taking
into account the extent to which, as of the date of termination, the applicable
performance cycles have elapsed and the applicable performance measures have
been achieved]. The vested SSARs (or any substituted options) will be
convertible into Common Stock, (or exercisable if substituted options) until the
earlier of: (a) two (2) years after the date of termination, or (b) the
Expiration Date. Any vested SSARs (or substituted options) which are not
converted or exercised during the period set forth in the preceding sentence
shall terminate and be of no further force or effect.

6.3 Upon the occurrence of a Change of Control of the Company while the
Participant is employed by the Company or any Subsidiary, all SSARs granted
hereby (and any substituted options) will immediately vest.

7. Treatment under Employment Agreement. Notwithstanding any provision of the
foregoing Paragraph 6, for Participants who are parties to an Employment
Agreement with the Company or a Subsidiary of the Company, the vesting and early
termination of the SSARs or any substituted options will be governed by the
terms of such Employment Agreement applicable to any equity awards granted
thereunder, which terms shall control over any contrary provisions contained
herein; provided, that the SSARs or any substituted options in no case will be
convertible into Common Stock (or exercisable if substituted options) after the
Expiration Date.

8. Persons Eligible to Convert SSARs. The SSARs shall be convertible into Common
Stock during the Participant’s lifetime by the Participant or upon the death of
the Participant by a transferee to whom the SSAR or the right to convert the
SSAR into Common Stock has been transferred pursuant to Paragraph 9 below.

9. Death of Participant. The Participant may designate, by written notice to the
Company’s Secretary, a beneficiary or beneficiaries to whom any vested but
unconverted portion of the SSARs shall be transferred upon the death of the
Participant. In the absence of such designation, such vested but unconverted
portion will be transferred to the Participant’s estate. No such transfer of the
SSARs, or the right to convert the SSARs or any portion thereof into Common
Stock, will be effective to bind the Company unless the Committee shall have
been furnished with written notice thereof and with a copy of the will and/or
such evidence as the Committee deems necessary to establish the validity of such
transfer or right to convert, and an agreement by the transferee, administrator,
or executor (as applicable) to comply with all the terms of this Agreement that
are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with this grant.

10. Conversion of SSARs. Subject to Paragraph 22 hereof, the SSARs may be
converted into Common Stock, in whole or in part, by the person then entitled to
do so as to any vested portion by giving written notice of conversion to the
attention of the Company’s Secretary and specifying the number of full Shares
with respect to which the SSARs are being converted. No partial conversion of
the SSARs may be for less than ten (10) Shares or multiples thereof. No
fractional shares of Common Stock shall be issued by the Company in connection
with the conversion of the SSARs. In lieu of issuing fractional shares, the
Company shall pay the Participant cash in an amount equal to the Fair Market
Value of any fractional shares that the Participant may be entitled to receive
upon the conversion hereof.

 

-2-



--------------------------------------------------------------------------------

11. No Rights of Stockholder. Neither the Participant (nor any beneficiary or
transferee) shall be or have any of the rights or privileges of a stockholder of
the Company in respect of any of the shares of Common Stock issuable upon the
conversion of the SSARs, unless and until the Participant is issued a stock
certificate with respect to such shares of Common Stock. Except as expressly
provided in Paragraph 4 above or in the Plan, no adjustment to the SSARs shall
be made for dividends or other rights for which the record date occurs prior to
the date the certificates representing such shares of Common Stock are issued.

12. No Effect on Employment. Except as otherwise provided in Participant’s
Employment Agreement, the Participant’s employment with the Company and any
Subsidiary of the Company is on an at-will basis only. Accordingly, subject to
the terms of such Employment Agreement, nothing in this Agreement or the Plan
shall confer upon the Participant any right to continue to be employed by the
Company or any Subsidiary of the Company, or shall interfere with or restrict in
any way the rights of the Company or any Subsidiary of the Company, which are
hereby expressly reserved, to terminate the employment of Participant at any
time for any lawful reason whatsoever or for no reason, with or without cause
and with or without notice. Such reservation of rights can be modified only in
an express written contract executed by a duly authorized officer of the
Company.

13. Transferability. Except as provided in Paragraph 9 above, the SSARs may not
be transferred, directly or indirectly.

14. Other Benefits. Except as provided below, nothing contained in this
Agreement shall affect the Participant’s right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other Participant welfare plan or program of the Company
or any Subsidiary of the Company.

15. Maximum Term of SSARs. Notwithstanding any other provision of this
Agreement, the SSARs are not convertible into Common Stock after the Expiration
Date.

16. Binding Agreement. Subject to the limitation on the transferability of the
SSARs contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

17. Award Letter and Plan Govern. This Agreement is subject to all of the terms
and provisions of the Award Letter and the Plan. In the event of a conflict
between one or more provisions of this Agreement and one or more provisions of
the Award Letter or the Plan, the provisions of the Award Letter or Plan, as
applicable, shall govern.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida applicable to agreements
between Florida residents, to be performed entirely in Florida.

19. Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith. All actions taken and all interpretations and determinations made by
the Committee in good faith shall be final and binding upon the Participant, the
Company and all other interested persons, and shall be given the maximum
deference permitted by law. No member of the Committee shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement.

20. Captions. The captions provided herein are for convenience only and are not
to serve as a basis for the interpretation or construction of this Agreement.

21. Agreement Severable. In the event that any provision in this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.

 

-3-



--------------------------------------------------------------------------------

22. Taxes; Exercise Price. Prior to converting any SSARs or exercising any
substituted options the Participant shall pay to the Company an amount
determined by the Company to be sufficient to satisfy any applicable federal,
state, local and foreign withholding or other taxes (“Withholding Tax”) and, in
the case of substituted options, the applicable exercise price. The Company may,
at its option, permit the Participant or other person converting the SSARs or
exercising the options to satisfy the aforesaid obligations by surrendering to
the Company a portion of the Shares the Participant or such person would
otherwise be entitled to receive upon such conversion or exercise. Any
acquisition of Shares by the Company as contemplated hereby is expressly
approved by the Committee as part of the approval of the SSARs. Until such time
as the Participant has satisfied the requirements of this Section 22, the
Company shall have no obligation to effect a conversion of SSARs or exercise of
substituted options hereunder.

23. Stock Retention Policy. The Participant understands that the Committee has
adopted a policy that requires the Participant to retain ownership of half
(50%) of the Shares acquired by Participant hereunder (net of the number of
Shares which would need to be sold to satisfy any applicable taxes owed upon
conversion), for a period of five (5) years after issuance of such Shares. The
Participant agrees to comply with such policy, and any modifications thereof
that may be adopted by the Committee from time to time.

24. Registration Statement. Participant acknowledges and agrees that the Company
has filed a Registration Statement on Form S-8 (the “Registration Statement”)
under the Securities Act of 1933 (the “1933 Act”) to register the Shares under
the 1933 Act. Participant acknowledges receipt of the Prospectus prepared by the
Company in connection with the Registration Statement. Prior to conversion of
the SSARs into Shares, or exercise of any substituted option, the Participant
shall execute and deliver to the Company such representations in writing as may
be requested by the Company in order for it to comply with the applicable
requirements of federal and state securities law.

25. Miscellaneous. This Agreement constitutes the entire understanding of the
parties on the subjects covered. The Participant expressly warrants that he or
she is not executing this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. This
Agreement and the Plan can be amended or terminated by the Company to the extent
permitted under the Plan. Amendments hereto shall be effective only if set forth
in a written statement or contract, executed by a duly authorized member of the
Committee. The Participant shall at any time and from time to time after the
date of this Agreement, do, execute, acknowledge, and deliver, or will cause to
be done, executed, acknowledged and delivered, all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform the
Participant’s obligations hereunder.

IN WITNESS WHEREOF, the Participant has executed this Agreement as of the date
on which the SSAR is granted, as set forth in the Award Letter.

 

PARTICIPANT

Signature:

 

 

Print Name:

 

 

 

-4-